                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ROBERT LEROY APPLEY,

                  Petitioner,                           4:20CV3033

      vs.
                                                     MEMORANDUM
MICHELLE WILHELM,                                     AND ORDER

                  Respondent.


       This matter is before the court on Petitioner’s Motion for Leave to Proceed
in Forma Pauperis (“IFP”). (Filing No. 2.) Habeas corpus cases attacking the
legality of a person’s confinement require the payment of a $5.00 fee. 28 U.S.C. §
1914(a). As indicated in the court’s records, Petitioner has paid the $5.00 fee.
Accordingly,

      IT IS ORDERED that Petitioner’s Motion for Leave to Proceed IFP (filing
no. 2) is denied as moot. The next step in this case is for the court to conduct a
preliminary review of the habeas corpus petition in accordance with Rule 4 of the
Rules Governing Section 2254 cases. The court will conduct this review in its
normal course of business.

      Dated this 27th day of March, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
